Exhibit 10.5

Board Approved

November 13, 2008

Federal Home Loan Bank of Indianapolis

Directors’ Compensation and Travel Expense Reimbursement Policy

Effective January 1, 2009

Annual Director Fees

The annual director fees will be split in half in the form of an annual retainer
fee with the other half being paid based on attendance. The retainer and
attendance fees will be paid quarterly, on or about the end of each quarter. The
director will be paid a per-day fee for each day a director spends at an
in-person meeting of the Board or its committees. The annual fee schedule for
2009 is summarized as follows:

 

     Total
Estimated
Annual
Fee    Quarterly
Retainer    Per-Day
Attendance
Fee    Additional
Annual
Committee Chair
Fees

Chair

   $ 60,000    $ 7,500    $ 2,500    $10,000 Finance
Committee

Vice Chair

   $ 55,000    $ 6,875    $ 2,291    $10,000 Audit
Committee

Director

   $ 45,000    $ 5,625    $ 1,875    $5,000 Other
Committees

Per-Day Fees Defined

Per-day attendance fee will be paid for each day, or partial day, that a
director attends an in-person meeting of the Board or its committees. Per-day
fee payments will also include pre-scheduled director orientations and FHLBank
System meetings, including the Council of FHLBanks. Bank webinar meetings and
member marketing meetings are not included in the per-day fee. Cancellations by
the Bank due to inclement weather or other circumstances beyond a director’s
control (except illness) will be reimbursed as a regular per-day meeting fee.

Except as provided below, attendance by conference call for Board or committee
meetings will not be eligible for reimbursement.

Timing of Fee Payments

Fees shall be paid quarterly on or about the last day of each March, June,
September and December and shall be paid to the Director, or to the Bank’s
Director Deferred Compensation Plan upon timely election by the Director, or to
the Director’s employer pursuant to the terms of the employer’s authorized
charitable contribution plan. Annual Committee Chair fees shall be paid pro-rata
on a quarterly basis, and to be eligible for a Committee Chair fee the Director
must be designated by the Board as Chair as of the last day of the quarter.
Directors retiring or resigning from the Board shall be entitled to a pro-rata
payment (measured monthly) of their quarterly retainer.

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.5

Board Approved

November 13, 2008

 

Attendance Hardship Provision

If a director is unable to attend enough of the meetings of the Board or its
committees in order to receive the full annual fee payment, the director may
petition the Board for consideration of payment based on hardship. The Human
Resources committee will review the petition and will make recommendation to the
Board on whether to make a hardship payment. Hardship will not include other
ordinary business commitments. The Board and Human Resources committee will
consider such petitions on a case-by-case basis.

As part of the hardship provision, the Board may reimburse attendance for Board
or committee meeting conference calls (limited to $250 per call per day) and
other special meetings attended on behalf of the Bank throughout the year.

Travel Expense Reimbursement

Travel expense reimbursement will be provided for board meetings, committee
meetings, director orientation, director educational seminars, or member events
scheduled concurrently with board meetings, Federal Housing Finance Agency
System meetings, Council of Federal Home Loan Bank meetings, Community
Investment Conference meetings, or Bank marketing meetings. Travel expenses
include reasonable transportation, food, hotel expenses, and reasonable
long-distance telephone and internet charges.

Expense Procedures

 

1. No gift or entertainment expenses initiated by a director shall be reimbursed
without being prearranged by the Bank. Each director should review the Bank’s
Code of Conduct concerning gift and entertainment restrictions.

 

2. To qualify for reimbursement, all eligible expenses incurred must be
submitted for payment to the Bank within 12 months of the date that the expenses
were incurred. This requirement may be waived, at the discretion of the Senior
Vice President-Chief Financial Officer or by the Senior Vice President-Chief
Accounting Officer, in the event of an error or omission.

Spouse/Guest Travel (Two Events per Year)

Expenses of a director’s spouse or guest may be reimbursed in accordance with
the Travel Expense Policy subject to a limit of two travel events per year.
Spousal entertainment expenses incidental to the hotel property or event are
permitted where prearranged by the Bank, subject to two travel events per year.
Income tax reporting will be made by the Bank as required by law, on
spousal/guest travel if the spouse or guest attends the event without a bona
fide Bank business purpose.

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.5

Board Approved

November 13, 2008

 

Air Travel and First Class

 

1. The Bank will pay the direct common carrier expense (as defined in paragraph
4 below) for a director between the director’s residence and the site of a Bank
function and the return. The actual cost of private air travel will not be
reimbursed, but the equivalent direct common carrier expense (as defined in
paragraph 4 below) may be substituted.

 

2. The Bank will pay for a director and spouse or guest first-class air travel
for two trips per year over 1.5 hours in flight time. Additional first-class
travel is not allowed, unless required due to scheduling or flight availability.

 

3. If a director’s non-Bank activity requires a route to attend a Bank function
which originates or terminates in a location other than the place of residence,
the Bank will reimburse the director an amount equal to the direct common
carrier expense from the director’s location to the location of the Bank
function and then to the director’s next intended destination (without regard to
stops named as temporary layovers), subject to a limit of an amount not to
exceed two times the direct common carrier expense to the board meeting location
and from the director’s residence and return to his residence.

 

4. The “direct common carrier expense” shall be the regular market-rate coach or
first-class fare as applicable, and should be documented by the director
submitting an expense report. The direct common carrier expense will also
include any reasonable fees associated with air travel, including baggage fees
and airport fees. These items should be documented by the director and included
in the expense report. Travel scheduling affecting the direct common carrier
expense shall be reasonable, given the timing of the meetings.

Issues of Interpretation

Unless expressly provided herein or in 12 CFR Part 918 (as amended), the Bank’s
current Travel Policy as contained in the Employee Manual shall control with
respect to the travel expense reimbursement. The Federal Housing Finance
Agency’s former Director Travel Policy (FHFB Resolution 93-12) is superseded,
but may be used as non-binding precedent should issues of interpretation arise.
The General Counsel, Senior Vice President-CFO, and Senior Vice President-Chief
Accounting Officer are authorized, in their respective reasonable discretion, to
interpret the provisions of the policy and to address situations not anticipated
by the policy, consistent with the requirements set forth in the statute or the
regulations promulgated by the Federal Housing Finance Agency.

Human Resources Committee Annual Review

The Human Resources Committee shall annually review this policy and shall submit
its recommendation to the board for approval no later than the last regularly
scheduled meeting of the board for the year.

 

-3-